DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11, 13-15, 19-20, 22-27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (WO 2017/010499 A1) in view of Watanabe (US Pub. 2015/0146294) and Saijo et al. (JP 2012-224059 A) where US Pub. 2018/0203173 A1 will be used as an English language equivalent for the WO publication and all cites will refer to the US publication.
Regarding claim 1, Murashige discloses an optical laminate comprising a thin glass with a thickness of 100 microns or less, a polarizing plate on one side of the glass (abstract) and a pressure sensitive adhesive on the surface of the polarizing plate opposite the glass ([0018]). A separator may further be placed on the pressure sensitive adhesive layer (polarizer, pressure sensitive adhesive, and separator on glass in this order) ([0018]). The laminate is provided in the form of a roll and is flexible (abstract, [0011] and [0019]) which is considered to disclose the glass being flexible as part of the flexible laminate. 
Murashige does not disclose the length of the laminate. 
Watanabe discloses a polarization plate comprising a glass film, adhesion layer, and polarizing element (abstract) which is wound into a roll shape where the length to width of the laminate is 10 to 3,000 ([0028]-[0029]) and the length of the laminate may be 1,000 mm ([0312]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the laminate which is formed into a roll in Murashige may have a length of 1,000 mm as taught in Watanabe as a known suitable length for an optical laminate which is formed into a roll (Watanabe, [0312]). 
Murashige does not disclose the separator having a greater width than the thin glass where the layer protrudes at both ends in the width direction.
Saijo discloses a glass film laminate and glass film laminate roll comprising a glass film and support film provided via an adhesive layer ([0001], [0010]) where it is known to have a protective film that has a greater width than the glass film and protrude on the side regions of the glass film (see [0004] which discloses a plastic layer protruding from the sides of the glass). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the layers including the separator in Murashige could be provided to have extra width than the thin glass so that the layer protrudes over the width sides of the thin glass to prevent damage to the glass and improve handleability as taught in Saijo (Saijo, [0003]-[0004]). 
Regarding claim 2, Murashige discloses the polarizer having a thickness of 1 to 80 microns, and preferably 20 microns or less ([0030]). 
Regarding claim 3, Murashige does not specifically disclose the thickness of the pressure-sensitive adhesive but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the pressure-sensitive adhesive must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 6, Murashige does not specifically disclose the thickness of the separator but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the separator must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 9 and 15, Murashige discloses a protective film (first and second transparent film) being on each side of the polarizer ([0028]) where given the material used to form the protective film are the same as the materials used to form the transparent film and the laminate is to be used on a display element, the protective film would expected to be transparent as claimed (Murashige, [0037] and [0011] and instant Specification, [0036]). 
Regarding claim 10, Murashige discloses using adhesive between the thin glass and protective layer (Fig. 1 and [0014]).
Regarding claim 11, Murashige discloses the adhesive having a thickness of 10 microns or less ([0060]). 
Regarding claim 13, Murashige does not disclose the protective film being stretched to have anisotropy so it would be expected to be optically isotropic ([0037]-[0046]).
Regarding claims 14 and 19, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the layers in Murashige including the protective layers could be provided to have extra width than the thin glass so that the layer protrudes over the width sides of the thin glass to prevent damage to the glass and improve handleability as taught in Saijo (Saijo, [0003]-[0004]).
Regarding claims 20, 22, and 24, Murashige discloses the laminate further comprising an antireflection layer, an antiglare layer (light diffusion layer), and antistatic layer ([0018]). 
Regarding claim 23, Murashige discloses a protective film (first and second transparent films) on each side of the polarizer ([0028]) where given the material used to form the protective film are the same as the materials used to form the transparent film and the laminate is to be used on a display element, the protective film would expected to be transparent as claimed (Murashige, [0037] and [0011] and instant Specification, [0036]). Murashige further discloses an adhesive layer to adhere the polarizer and thin glass (easily-adhesive on polarizer) ([0059]).
Regarding claim 25, Murashige discloses a peelable resin film on the thin glass surface opposite the polarizer ([0049]).
Regarding claim 26, Murashige does not specifically disclose the thickness of the peelable resin film but does disclose generally the optical laminate having a thickness of 1 to 300 micron ([0017]) so the resin film must fall within this thickness to be a part of the laminate. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 27 and 29, Murashige discloses a peelable resin film on the thin glass surface opposite the polarizer which is attached through an adhesive layer ([0049]). A resin layer attached with an adhesive is considered to provide crack extension prevention (see instant claim 8) where if there is a layer on the glass to protect the glass, it would be expected to cover the entire layer of glass including the end portions in the width direction. 
Regarding claim 30, any of the antireflection, antiglare, and antistatic layers in Murashige may be considered a transparent film ([0018]) where given the optical laminate is for use on a display screen, the layers would be expected to be transparent ([0011]).
Regarding claim 31, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the resin layers in Murashige including the antireflection, antiglare and antistatic layers could be provided to have extra width than the thin glass so that the layer protrudes over the width sides of the thin glass to prevent damage to the glass and improve handleability as taught in Saijo (Saijo, [0003]-[0004]).
In the alternative, claims 3, 6, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe and Saijo as applied to claim 1 above, and further in view of Yasui et al. (WO 2016/204154 A1) where US Pub. 2018/0157125 A1 will be used as an English language equivalent and all cites will refer to the US publication.
Regarding claims 3 and 6, Murashige in view of Watanabe and Saijo discloses the roll of claim 1 as discussed above. Murashige does not disclose a specific thickness for the pressure-sensitive adhesive or separator layer.
Yasui discloses a double sided pressure-sensitive adhesive layer attached polarizing film comprising a polarizing film and pressure sensitive adhesive and separator which may be peeled so the film may be attached to a display element (abstract, [0012], [0013], [0016] and [0036]). The pressure-sensitive adhesive and separator on this side has a thickness of 5 to 25 microns ([0088]) and 20 to 50 microns ([0183]) respectively. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the pressure-sensitive adhesive and separator in Murashige may have the thicknesses taught in Yasui to have sufficient peel strength and prevention of dents (Yasui, [0183]) as well as reworkability, costs, and endurance (Yasui, [0088]).
Regarding claim 23, Murashige in view of Watanabe discloses the roll of claim 1 as discussed above. To the extent the adhesive layer in Murashige is not considered an easily-adhesive layer, Yasui discloses that the polarizer and transparent protective film are laminated with an adhesion-facilitating layer which is considered equivalent to an easily-adhesive layer (Yasui, [0081]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polarizer or transparent protective film layers in Murashige may have an adhesion-facilitating layer to facilitate adhesion between adjacent layers. 
Claims 12-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe and Saijo as applied to claim 9 or 15 above, and further in view of Yamaoka et al. (US Pub. 2007/0182898 A1).
Murashige in view of Watanabe and Saijo discloses the roll of claim 9 or 15 as discussed above. Murashige does not specifically disclose the protective film being an optically isotropic or anisotropic film where the anisotropic film includes an obliquely stretched quarter wave plate or includes two or more layer with different optical anisotropy.
Yamaoka discloses a retardation plate with protective films (abstract) for use on polarizing plates which have transparent, isotropic protective layers ([0002], [0037], [0042], [0072], [0075] and Fig. 3). The retardation plate has proper retardation according to the purpose of use such as various kinds of wavelength plates where two or more retardation plates may be laminated to control the optical properties ([0045] and [0091]-[0094]) and where plates may include half wavelength and quarter wavelength plates ([0084] and [0090]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polarizer in Murashige may have a transparent isotropic protective film to provide additional mechanical strength, heat stability, and moisture cover property to the polarizer as taught in Yamaoka (Yamaoka, [0072] and [0075]) as well as one or more optically anisotropic films including a quarter wavelength plate and films with different anisotropic properties to control the polarized light as further taught in Yamaoka (Yamaoka, [0045], [0084], [0090]-[0093]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Watanabe and Saijo as applied to claim 1 above, and further in view of Inoue et al. (US Pub. 2020/0051466 A1).
Murashige in view of Watanabe and Saijo discloses the roll of claim 1 as discussed above. Murashige discloses including other functional layers ([0018]) but does not specifically disclose one of those layers being an antifouling layer.
Inoue discloses a cover member for a display panel comprising a glass sheet (abstract) where the glass sheet may further comprise a functional layer including an antireflection layer, antiglare layer, and/or antifouling layer ([0125]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that one of the functional layers that may have been provided on the surface of the thin glass opposite the polarizer would include an antifouling layer as taught in Inoue to provide antifouling properties to the surface of the glass.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive.
Applicant argues Murashige in view of Watanabe and Saijo fails to disclose the claimed invention where the references fails to disclose a separator attached on a surface of the pressure sensitive adhesive layer which has a larger width than the glass layer and where the glass, polarizer and pressure sensitive adhesive are laminated in this order. Applicant argues Murashige does not disclose the separator with a greater width that the glass layer, and Saijo fails to teach a polarizer or separator where the adhesive and protective layer in Saijo are for protecting the glass film and not for bonding the glass film to a surface of an image display. Applicant argues there is a difference in a plastic film for protecting a glass film and a separator which is temporarily attached to a pressure sensitive adhesive. Applicant argues Saijo simply teaches a known technique for protecting a glass sheet with a plastic film of larger width but is silent as to a width of a separator or the claimed structure. Applicant argues none of the references provide motivation to have a separator of greater width than the glass layer. Secondly, Applicant argues none of Murashige, Watanabe, and Saijo discloses the claimed structure of a glass, polarizer, and pressure sensitive adhesive where the protective layer in Saijo is close to the glass layer so there would not be motivation to include greater width for a separator which is further away. Applicant argues none of the other cited references cure the deficiencies cited above.
Examiner respectfully disagrees. First. Murashige specifically discloses the claimed structure of a glass, polarizer, pressure sensitive adhesive, and separator laminated in this order ([0018] which states “any appropriate pressure-sensitive adhesive layer may be arranged on a surface of the polarizing plate on a side opposite to the thin glass. In an optical laminate including a pressure-sensitive adhesive layer, a separator may be arranged on a surface of the pressure-sensitive adhesive layer.”). Thus, Murashige is considered to disclose the layers structure as claimed, and it would not be necessary to consult any of the other references to teach this layer structure. Therefore, the Murashige is considered to disclose Requirement B as set forth in the remarks.
Regarding the argument that Saijo does not teach the claimed pressure sensitive adhesive layer and separator so cannot teach a separator with a greater width than the glass, Examiner agrees that Saijo does not specifically disclose a separator. However, Saijo is considered to generally teach protecting a glass sheet with wider layers in the laminate which protect the ends of the glass sheet ([0004]).  A person of ordinary skill in the art would be able to take the teachings in Saijo and apply the teaching to other layers in a laminate that is wound with a glass layer. One of the layers in Murashige is the separator so based on the teachings in Saijo, it would be obvious that as one of the layers other than the glass, the separator could be a layer that is wider than the glass, to protect the edges of the glass. Examiner disagrees that the separator would not have a greater width because it is separated from the glass layer as argued by Applicant. If the glass and separator are the outer layers as claimed, when the glass is rolled it will be adjacent to the glass so there will be no separation between the two layers. Further, even in the cases this is not true, a layer that has some small distance from another layer will still be able to protect the edge of that layer since as the extra width can protect more than the immediately adjacent layer. Further, one of ordinary skill in the art would be capable of designing such a layer to have enough extra width to provide sufficient desired protection. Thus, the combination is considered proper and is considered to disclose the claimed invention as discussed above. Further, none of the other cited references are required to cure the deficiencies as argued by Applicant.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2011/0171417 A1 discloses a glass film laminate which includes a glass film and a supporting sheet that protrudes from the glass film and a protective sheet that covers the edge portions of the glass film (abstract and Fig. 1). US Pub. 2011/0023548 A1 discloses a glass ribbon with a flexible material that extends from an edge of the glass ribbon to facilitate handling of the glass ribbon (abstract and Fig. 4). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783